Citation Nr: 1540310	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  06-13 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, diagnosed as paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from March 1977 to November 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2009.  A transcript of that hearing is associated with the claims file.

In September 2014, the Veteran submitted additional evidence with a waiver of RO consideration in accordance with 38 C.F.R. § 20.1304 (2014).

This matter was previously before the Board in June 2010 when the Board denied the Veteran's claim.  The Veteran appealed the June 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Court entered an Order granting a Joint Motion for Remand (JMR), which requested that the Board's June 2010 decision be vacated and remanded for additional development.  Subsequently, the case was remanded by the Board, in December 2011 and January 2013, for additional development.  The case returned to the Board for consideration in November 2014, at which time the Board again denied the Veteran's claim.  The Veteran appealed the November 2014 Board decision to the Court.  In April 2015, the Court entered an Order granting another JMR, which requested that the Board's November 2014 decision be vacated and remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, diagnosed as paranoid schizophrenia.  Specifically, the Veteran argues that his schizophrenia preexisted and was permanently worsened by his period of active duty service.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2014).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003). 

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the claimant's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability [was] due to the natural progress of the preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the claimant is not entitled to service- connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner, 370 F.3d at 1096.

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant, 17 Vet. App. at 131.

A preexisting injury or disease will be considered to have been aggravated where there is an increase in severity during service unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 C.F.R. § 3.306(a) (2014).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2014).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b) (2014).

Here, the Veteran provided private medical opinions indicating that his current psychiatric symptomatology was aggravated by his period of active duty service.  However, in its November 2014 decision, the Board afforded these opinions little to no probative value because they either (a) did not appear to be based upon accurate factual premises or (b) were based upon the Veteran's current lay statements (which the Board did not find credible) that he developed symptoms in service, and were not corroborated by his service treatment records.  Rather, the Board relied on four negative VA medical opinions and denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.  

However, the April 2015 Joint Motion found that the Board improperly relied upon these four negative VA medical opinions to find that the Veteran's condition was clearly and unmistakably not permanently aggravated by service.  Specifically, the Joint Motion indicated that each negative VA opinion was offered in terms of whether the condition was "at least as likely as not" permanently aggravated by military service.  Because the Board impermissibly relied upon negative evidence that addressed only whether it was "at least as likely as not" (at least 50 percent probable) that a preexisting condition was permanently aggravated by military service, and because the record contained positive medical evidence of aggravation in the form of private medical statements opining that the Veteran's preexisting psychiatric disability was permanently aggravated by his military service, the Joint Motion found that the Board must reevaluate its decision ensuring proper application of the appropriate standard.  Because such an explanation was not provided in the Board's November 2014 decision, and because it was unclear whether the negative medical evidence provided could ever satisfy the "clear and unmistakable evidence" standard required to rebut the presumption of soundness, the Joint Motion vacated and remanded the decision to deny entitlement to service connection for a psychiatric disability.  On remand, the Joint Motion instructed the Board to "reexamine the evidence of record, seek any other evidence the Board feels is necessary, and issue a timely, well-supported decision in this case." 

As such, the Board finds that an additional VA psychiatric opinion must be obtained to determine whether it is medically undebatable (clear and unmistakable) that the Veteran's preexisting psychiatric disability was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.  

The Board recognizes that the Veteran's attorney, in his August 2015 Appellate Brief, argues that the case should not be remanded for another VA opinion; rather, he asserts, the Veteran should be granted entitlement to service connection based on the opinion of his private healthcare providers alone.  The Board disagrees.  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on such factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior medical records and other evidence.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Crucially, here, as discussed above, the Board, as the adjudicator, afforded the opinions of the Veteran's private healthcare providers little to no probative value in its November 2014 decision.  This finding by the Board was not addressed in or disturbed by the April 2015 Joint Motion or Court Remand; rather, the April 2015 Joint Motion merely objected to the Board's reliance on the VA examination reports of record.  Additionally, the Joint Motion explicitly instructed the Board to "reexamine the evidence of record, [and] seek any other evidence the Board feels is necessary."  As such, the Board finds that an additional VA psychiatric opinion must be obtained to determine whether it is medically undebatable (clear and unmistakable) that the Veteran's preexisting psychiatric disability was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.  

Accordingly, the case is REMANDED for the following action:

1. Obtain addendum opinions to the May 2012 VA examination report for the Veteran's acquired psychiatric disorder by the same VA examiners or another examiner if they are not available.  The claims file and a copy of this remand should be made available for review in conjunction with the addendum.  After a review of the record on appeal, the examiners are asked to determine whether it can be concluded as medically undebatable (clear and unmistakable) that the Veteran's preexisting acquired psychiatric disorder was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In addition, the examiners are specifically asked to comment on the various opinions offered by the Veteran's private mental health counselor as well as the November 2012 and September 2014 opinions offered by M. L. Cesta, M.D., in support of the Veteran's claim.

2.  Readjudicate the claim.  If the benefit sought on appeal remains denied, then the Veteran should be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


